Citation Nr: 1629892	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  11-30 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral foot condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1958 to September 1958.


This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

This matter came before the Board in October 2014, at which time the Board remanded to afford the Veteran a Board hearing and ensure the Veteran received the Supplemental Statement of the Case and notice of the unavailability of records.  As discussed below, the Board finds that another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to ensure that due process considerations have been met and the Board's directives have been satisfied.  When the Veteran filed his Notice of Disagreement in February 2010, he included an address that was different from the address on file.  Although the new address was used to notify the Veteran of the September 2011 Statement of the Case, the old address was used to notify the Veteran of the June 2013 Supplemental Statement of the Case (SSOC) and the unavailability of his Social Security Administration (SSA) records.  The Board remanded the matter in October 2014 and instructed the RO to update the VA system to reflect the Veteran's current address of record, send the Veteran the June 2013 SSOC and notice of the inability to obtain his SSA records, and schedule the Veteran for a Board hearing.  

Subsequently, in February and July 2015, the RO attempted to contact the Veteran at two new addresses.  Both sets of mail were returned to sender.  The RO also called all known numbers for the Veteran and relatives in February 2015, to no avail.  In February 2016, the Veteran's representative submitted an informal hearing presentation, on which was a handwritten address for the Veteran.  The RO scheduled the Veteran for a hearing and notified him by mail in March 2016 at that address.  The record indicates the hearing was postponed, but does not indicate the reason, and the RO notified the Veteran of his new hearing date by mail in May 2016.  There is no indication this notification was not received, but the Veteran did not show to the hearing.  

Importantly, the record does not reflect that the RO mailed notice of the unavailability of the Veteran's SSA records and the June 2013 SSOC to the new address.  A Court or Board remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  A remand is therefore necessary to comply with the October 2014 Board remand and ensure due process.    

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the June 2013 SSOC and notice of the unavailability of SSA records to the Veteran's current address and update VA records to reflect any changes, if appropriate.  All mailing attempts should be documented or otherwise associated with the record. 

2. If the address is determined to be different than that used to notify the Veteran of his Board hearings in March and May 2016, schedule the Veteran for another hearing before a Veterans Law Judge.  The Veteran and his representative should be notified of the date and time of the hearing, and a copy of such notice should be placed in the record.

Unless new evidence is received warranting issuance of a supplemental statement of the case, the RO can then return the case to the Board.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





